UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GARDINER ANDERSON,                                                     :
                                                                       :
                                    Plaintiff,                         :    17-CV-7715 (JMF)
                                                                       :
                  -v-                                                  :    ORDER ADOPTING
                                                                       :      REPORT AND
PRIMERA PLANA NY, INC.,                                                :   RECOMMENDATION
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         On December 20, 2017, the Court granted a default judgment to Plaintiff on the issue of
liability, and the next day referred this case to Magistrate Judge Fox for an inquest on the issue
of damages. See Docket Nos. 17, 18. In a Report and Recommendation filed on March 29,
2019, Magistrate Judge Fox recommended Plaintiff be awarded $30,000.00 in statutory damages;
$465.00 in costs, $4,275.00 in attorney’s fees, and post-judgment interest to be calculated by the
Clerk of Court, in accordance with 28 U.S.C. § 1961. See Docket No. 27.

        In reviewing a Report and Recommendation, a district court “may accept, reject, or
modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S.C. § 636(b)(1)(C). A district court “must determine de novo any part of the magistrate
judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3); see also United
States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). To accept those portions of the report to
which no timely objection has been made, however, a district court need only satisfy itself that
there is no clear error on the face of the record. See, e.g., Wilds v. United Parcel Serv., 262 F.
Supp. 2d 163, 169 (S.D.N.Y. 2003).

        In the present case, the Report and Recommendation advised the parties that they had 14
days from service of the Report and Recommendation to file any objections, and warned that
failure to timely file such objections would result in waiver of any right to object. See Docket
No. 27, at 11-12. In addition, it expressly called Defendant’s attention to Rule 72 of the Federal
Rules of Civil Procedure and Title 28, United States Code, Section 636(b)(1). See id. On April
15, 2019, the Court ordered Plaintiff to serve a copy of the Report and Recommendation on
Defendant, see Docket No. 28, which Plaintiff did on April 16, 2019, see Docket No. 29.
Nevertheless, as of the date of this Order, no objections have been filed and no request for an
extension of time to object has been made. Accordingly, Defendant has waived the right to
object to the Report and Recommendation or to obtain appellate review. See Frank v. Johnson,
968 F.2d 298, 300 (2d Cir. 1992); see also Caidor v. Onondaga County, 517 F.3d 601 (2d Cir.
2008).
        Despite the waiver, the Court has reviewed the petition and the Report and
Recommendation, unguided by objections, and finds the Report and Recommendation to be well
reasoned and grounded in fact and law. Accordingly, the Report and Recommendation is
adopted in its entirety. The Clerk of Court is directed to enter judgment accordingly, and to
close this case.

       SO ORDERED.

Dated: May 1, 2019
       New York, New York                         _______________________________
                                                         JESSE M. FURMAN
                                                       United States District Judge




                                              2
